DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 17 and 18 recite, for example, “N1*t” which is not clear because “t” is not defined in the claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
4.	Claims 1, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2018/0130421) in view of Xuan et al (US 2019/0235663).
	As to claim 1, Zhou teaches an organic light-emitting display panel, the organic light-emitting display panel having a display area and a non-display area, and the organic light-emitting display panel comprising:
 a plurality of rows of pixels arranged in the display area ([0039] N pixel rows, fig. 3); 
a scanning driving circuit arranged in the non-display area ([0039] the non-display region C may include …a scanning driver circuit SCAN), wherein the scanning driving circuit is configured to, within a scanning duration of each frame, provide a scanning control signal to each row of the plurality of rows of pixels ([0034] driver circuit to sequentially supply a scanning signal to each row of pixels 01); 
a light-emitting driving circuit arranged in the non-display area ([0039] the non-display region C may include a light-emitting driver circuit EMIT), wherein the light-emitting driving circuit is configured to, within the scanning duration of each frame, provide a light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels, where b1 is a positive integer ([0040] in the scanning time of each frame, the light-emitting driver circuit EMIT may be configured to supply a light-emitting control signal having n light-emitting cycles to each row of the and a duty cycle of an effective turn-on signal of the light-emitting control signal is a1 ([0034] the light-emitting cycle may include a high voltage signal portion h that controls the pixel 01 not to emit light and a low voltage signal portion 1 that controls the pixel 01 to emit light. Note: a duty cycle is well known in the art that the percentage of the length of an active low voltage signal portion to the total length of the light-emitting cycle); and 
wherein the scanning duration of each frame comprises a display area scanning duration and a front-back porch duration ([0061] in addition to the normal display time (corresponding to the display region scanning time), the scanning time for each frame may further include front porch time/front porch period and back porch time/back porch time), the display area scanning duration is N1*t during which N1 rows of the plurality of rows of pixels are scanned ([0062] the scanning time for N number of pixel rows may be Nt, where t is the time for the scanning driver circuit SCAN to scan one pixel row), the front-back porch duration is N2*t that is equal to a period for which N2 rows of the plurality of rows of pixels are scanned ([0062] the front porch time and the back porch time for M number of pixel rows maybe Mt), and the scanning duration of each frame is N*t that is equal to a period for which N rows of the plurality of rows of pixels are scanned, where N=N1+N2=n*b1, and n is a positive integer ([0062] the scanning time for one frame S may include the front porch time, the display region scanning time, and the back porch time…S=t(N+M). Note that since b1 is representing a light emitting cycle and n is any positive number, it is obvious to mathematically make N= n*b1. For example, for N is 100, b1 is 5 and n is 20); 
wherein the display area scanning duration comprises at least one touch duration to provide a touch signal to the organic light-emitting display panel ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time); and wherein during the at least one touch duration, a number M1 of rows of light-emitting pixel-rows of the display panel remains unchanged ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time), and each of the light-emitting pixel-rows is a row of the plurality of rows of pixels ([0041] the number of the pixel rows in one bright-dark-stripe cycle may be S/nt, fig. 8A), in which the pixels thereof are supplied with the effective turn-on signal of the light-emitting control signal ([0034] the light-emitting cycle may include a high voltage signal portion h that controls the pixel 01 not to emit light and a low voltage signal portion 1 that controls the pixel 01 to emit light), Zhou does not explicitly teach a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit.
However, Xuan teaches a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit ([0044] the first driving circuit 141 may be configured to input a display signal and/or a touch signal to each of the first electrodes 121, fig. 3B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Zhou, a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit, as suggested by Xuan in order to provide a compact and light weight device by including a source signal driving circuit and a touch signal driving circuit in a single data driving circuit ([0044]).

As to claim 15, Zhou in view of Xuan teaches the organic light-emitting display panel, wherein the display area scanning duration further comprises a plurality of data signal writing durations, during each of which the source signal driving circuit writes data to the organic light-emitting display panel (Xuan: [0054] during each of the plurality of display time periods, applying a display signal to the regional electrode of the display region during the display time period); and one of the at least one touch duration is between two of the plurality of data signal writing durations (Xuan: [0054] inserting a touch time period between at least two adjacent display time periods, applying a touch signal to the regional electrode of at least one region during the touch time period).

As to claim 16, Zhou in view of Xuan teaches the organic light-emitting display panel, wherein the source signal driving circuit and the touch signal driving circuit are controlled by a same driver chip (Xuan: [0044] the first driving circuit 141 

As to claim 17, Zhou teaches a display device, comprising an organic light-emitting display panel ([0039] OLED display), wherein the organic light-emitting display panel has a display area and a non-display area ([0039] the OLED display panel may include a display region A and a non-display region C); and the organic light-emitting display panel comprises:
 a plurality of rows of pixels arranged in the display area ([0039] N pixel rows, fig. 3); 
a scanning driving circuit arranged in the non-display area ([0039] the non-display region C may include …a scanning driver circuit SCAN), wherein the scanning driving circuit is configured to, within a scanning duration of each frame, provide a scanning control signal to each row of the plurality of rows of pixels ([0034] driver circuit to sequentially supply a scanning signal to each row of pixels 01); 
a light-emitting driving circuit arranged in the non-display area ([0039] the non-display region C may include a light-emitting driver circuit EMIT), wherein the light-emitting driving circuit is configured to, within the scanning duration of each frame, provide a light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels, where b1 is a positive integer ([0040] in the scanning time of each frame, the light-emitting driver circuit EMIT may be configured to supply a light-emitting control signal having n light-emitting cycles to each row of the pixels 01), and a duty cycle of an effective turn-on signal of the light-emitting control signal is a1 ([0034] the light-emitting cycle may include a high voltage signal portion h that controls the pixel 01 not to emit light and a low voltage signal portion 1 that controls the pixel 01 to emit light. Note: a duty cycle is well known in the art that the percentage of the length of a low voltage signal portion to the total length of the light-emitting cycle); and
wherein the scanning duration of each frame comprises a display area scanning duration and a front-back porch duration ([0061] in addition to the normal display time (corresponding to the display region scanning time), the scanning time for each frame may further include front porch time/front porch period and back porch time/back porch time), the display area scanning duration is N1*t during which N1 rows of the plurality of rows of pixels are scanned ([0062] the scanning time for N number of pixel rows may be Nt, where t is the time for the scanning driver circuit SCAN to scan one pixel row), the front-back porch duration is N2*t that is equal to a period for which N2 rows of the plurality of rows of pixels are scanned ([0062] the front porch time and the back porch time for M number of pixel rows maybe Mt), and the scanning duration of each frame is N*t that is equal to a period for which N rows of the plurality of rows of pixels are scanned, where N=N1+N2=n*b1, and n is a positive integer ([0062] the scanning time for one frame S may include the front porch time, the display region scanning time, and the back porch time…S=t(N+M). Note that since b1 is representing a light emitting cycle and n is any positive number, it is obvious to mathematically make N= n*b1. For example, for N is 100, b1 is 5 and n is 20), 
wherein the display area scanning duration comprises at least one touch duration to provide a touch signal to the organic light-emitting display panel ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time); and wherein during the at least one touch duration, a number M1 of rows of light-emitting pixel-rows of the organic light-emitting display panel remains unchanged ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time), and each of the light-emitting pixel-rows is a row of the plurality of rows of pixels ([0041] the number of the pixel rows in one bright-dark-stripe cycle may be S/nt, fig. 8A), in which the pixels thereof are supplied with the effective turn-on signal of the light-emitting control signal ([0034] the light-emitting cycle may include a high voltage signal portion h that controls the pixel 01 not to emit light and a low voltage signal portion 1 that controls the pixel 01 to emit light), Zhou does not explicitly teach a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit.
However, Xuan teaches a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit ([0044] the first driving circuit 141 may be configured to input a display signal and/or a touch signal to each of the first electrodes 121, fig. 3B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Zhou, a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit, as suggested by Xuan in order to provide a compact and light weight device by including a source signal driving circuit and a touch signal driving circuit in a single data driving circuit ([0044]).

As to claim 18, Zhou teaches a method for driving an organic light-emitting display panel ([0039] OLED display), wherein the organic light-emitting display panel has a display area and a non-display area ([0039] the OLED display panel may include a display region A and a non-display region C); and the organic light-emitting display panel comprises: 
a plurality of rows of pixels arranged in the display area ([0039] N pixel rows, fig. 3); 
a scanning driving circuit arranged in the non-display area ([0039] the non-display region C may include …a scanning driver circuit SCAN), wherein the scanning driving circuit is configured to, within a scanning duration of each frame, provide a scanning control signal to each row of the plurality of rows of pixels ([0034] driver circuit to sequentially supply a scanning signal to each row of pixels 01);
a light-emitting driving circuit arranged in the non-display area ([0039] the non-display region C may include a light-emitting driver circuit EMIT), wherein the light-emitting driving circuit is configured to, within the scanning duration of each frame, provide a light-emitting control signal having b 1 light-emitting cycles to each row of the plurality of rows of pixels, where b1 is a positive integer ([0040] in the scanning time of each frame, the light-emitting driver circuit EMIT may be configured to supply a light-emitting control signal having n light-emitting cycles to each row of the pixels 01), and a duty cycle of an effective turn-on signal of the light-emitting control signal is a1([0034] the light-emitting cycle may include a high voltage signal portion h that controls the pixel 01 not to emit light and a low voltage signal portion 1 that controls the pixel 01 to emit light. Note: a duty cycle is well known in the art that the percentage of the length of a low voltage signal portion to the total length of the light-emitting cycle); and 
wherein the scanning duration of each frame comprises a display area scanning duration and a front-back porch duration ([0061] in addition to the normal display time (corresponding to the display region scanning time), the scanning time for each frame may further include front porch time/front porch period and back porch time/back porch time), the display area scanning duration is N1*t during which N1 rows of the plurality of rows of pixels are scanned ([0062] the scanning time for N number of pixel rows may be Nt, where t is the time for the scanning driver circuit SCAN to scan one pixel row), the front-back porch duration is N2*t that is equal to a period for which N2 rows of the plurality of rows of pixels are scanned ([0062] the front porch time and the back porch time for M number of pixel rows maybe Mt), and the scanning duration of each frame is N*t that is equal to a period for which N rows of the plurality of rows of pixels are scanned, where N=N1+N2=n*b1, and n is a positive integer ([0062] the scanning time for one frame S may include the front porch time, the display region scanning time, and the back porch time…S=t(N+M). Note that since b1 is representing a light emitting cycle and n is any positive number, it is obvious to mathematically make N= n*b1. For example, for N is 100, b1 is 5 and n is 20); 
wherein the method comprises:
 providing, by the light-emitting driving circuit, the light-emitting control signal having b1 light-emitting cycles to each row of the plurality of rows of pixels during the scanning duration of each frame ([0040] in the scanning time of each frame, the light-emitting driver circuit EMIT may be configured to supply a light-emitting control signal having n light-emitting cycles to each row of the pixels 01); 
scanning, by the scanning driving circuit, each row of the plurality of rows of pixels during the scanning duration of each frame ([0034] driver circuit to sequentially supply a scanning signal to each row of pixels 01);

while Zhou further teaches the display area scanning duration comprises at least one touch duration during which the touch signal driving circuit provides a touch signal to the organic light-emitting display panel ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time); and
during the at least one touch duration, a number M1 of rows of light-emitting pixel-rows of the display panel remains unchanged ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time), and each of the light-emitting pixel-rows is a row of the plurality of rows of pixels ([0041] the number of the pixel rows in one bright-dark-stripe cycle may be S/nt, fig. 8A), in which the pixels thereof are supplied with the effective turn-on signal of the light-emitting control signal ([0034] the light-emitting cycle may include a high voltage signal portion h that controls the pixel 01 not to emit light and a low voltage signal portion 1 that controls the pixel 01 to emit light); 
writing, by the source signal driving circuit, source data to each row of the plurality of rows of pixels during the scanning duration of each frame ([0040] in the scanning time of each frame, the light-emitting driver circuit EMIT may be configured to supply a light-emitting control signal having n light-emitting cycles to each row of the pixels 01), and providing, a touch driving signal to the organic light-emitting display panel during the scanning duration of each frame ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time);
 providing, the touch signal to the organic light-emitting display panel ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time); and
 remaining the number of rows of light-emitting pixel-rows of the organic light-emitting display panel unchanged ([0066] the OLED display panel has touch-control function. To avoid interference between the touch-control function and the display function, M may be configured to be an integer approximately between 280 and 320. For example, M may be equal to 280, 300, or 320… the touch-control function may be performed during the front porch time and the back porch time) Zhou does not explicitly teach a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit.
However, Xuan teaches a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit ([0044] the first driving circuit 141 may be configured to input a display signal and/or a touch signal to each of the first electrodes 121, fig. 3B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Zhou, a data driving circuit arranged in the non-display area and comprising a source signal driving circuit and a touch signal driving circuit, as suggested by Xuan in order to provide a compact and light weight 

As to claim 20, Zhou in view of Xuan teaches the method, wherein the display area scanning duration further comprises a plurality of data signal writing durations, during each of which the source signal driving circuit writes data to the organic light-emitting display panel (Xuan: [0054] during each of the plurality of display time periods, applying a display signal to the regional electrode of the display region during the display time period); and one of the at least one touch duration is between two of the plurality of data signal writing durations (Xuan: [0054] inserting a touch time period between at least two adjacent display time periods, applying a touch signal to the regional electrode of at least one region during the touch time period).

5.	Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2018/0130421) in view of Xuan et al (US 2019/0235663) and further in view of Chen et al (US 2021/0349601).
As to claim 14, Zhou in view of Xuan does not teach the organic light-emitting display panel as claimed.
However, Chen teaches the organic light-emitting display panel , wherein the at least one touch duration comprises c1 touch durations, where c1 is equal to 2b1 ([0074] each display frame may be sequentially divided into a first display period, a first touch detection period, and a second display period, so that the number of touch 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Zhou in view of Xuan, wherein the at least one touch duration comprises c1 touch durations, where c1 is equal to 2b1, as suggested by Chen so that “noise interference from display driving operation does not exist during touch detection operation, the touch detection operation does not take a long time, and therefore power can be saved” ([0009]).

As to claim 19, Zhou in view of Xuan does not teach the organic light-emitting display panel as claimed.
However, Chen teaches the method , wherein the at least one touch duration comprises c1 touch durations, where c1 is equal to 2b1 ([0074] each display frame may be sequentially divided into a first display period, a first touch detection period, and a second display period, so that the number of touch detection periods existing between the display periods is one, and the number of inactive level pulses of each light-emission control signal may be set to two). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Zhou in view of Xuan, wherein the at least one touch duration comprises c1 touch durations, where c1 is equal to 2b1, as suggested by Chen so that “noise interference from display driving operation does not exist during touch detection operation, the touch detection operation does not take a long time, and therefore power can be saved” ([0009]).

Allowable Subject Matter
6.	Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMEN W BOGALE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628